Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on July 15, 2022 was received. Claims 1, 4, 15-16 were amended. No claim was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 15, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 contains alternative limitation for the reactant including  
    PNG
    media_image1.png
    96
    272
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    133
    172
    media_image2.png
    Greyscale
 which contradict with the limitation of claim 5 (oxygen to carbon atom ration greater than 1:3), thus, claim 5 does not further limit claim 1 limitations when these two reactants are picked. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamaru (JPH0892484A). 
	Regarding claim 1, Kanamaru teaches a method of coating a particle with a silicone compound (abstract) (depositing a silicon-containing film). Kanam teaches to sequentially depositing the silicone compound (silicon precursor) on the substrate, and then deposit reactant allyl glycidyl ether to react with the silicon precursor (paragraph 0059, 0132, abstract), wherein allyl glycidyl ether has the chemical structure of 
    PNG
    media_image1.png
    96
    272
    media_image1.png
    Greyscale
. Kanamaru teaches the silicone coating is coated using active sites that are broadly distributed over substantially the entire surface of the powder (paragraph 0033), thus, indicating the silicone coating is react with the substrate. 
	Regarding claim 2, Kanamaru teaches the silicon precursor can comprise substantially no halogen atoms (paragraphs 0025-0030).
	Regarding claim 4, Kanamaru teaches the reactant comprises allyl glycidyl ether (paragraph 0132).
	Regarding claim 6, Kanamaru teaches the reactant comprises allyl glycidyl ether (paragraph 0132), which has no nitrogen atoms. 
	Regarding claim 12, Kanamaru teaches the silicone coating can be reacted with the reactant in plasma (paragraph 0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Pore (US20150162185) in view of Rahtu (US20070123060) on claims 1-2, 4-14 and 17-19 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Pore (US20150162185) in view of Rahtu (US20070123060) as applied to claims 1-2, 4-14 and 17-19, and further in view of Danek (US20160293398) on claim 3 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Pore (US20150162185) in view of Rahtu (US20070123060) and Danek (US20160293398) on claim 15 is withdrawn, because the claim has been amended. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru (JPH0892484A) as applied to claims 1-2, 4, 6 and 12 above.
Regarding claim 13, Kanamaru teaches the silicone containing film comprises greater than about 10% carbon on an atomic basis using the silicone compound (paragraphs 0025-0030). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Allowable Subject Matter
Claims 3, 7-11,14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art on the record, Rahtu (US20070123060) or Kanamaru (JPH0892484A), do not teach a method of depositing a silicon containing film, wherein the silicon precursor comprises a silylamine with substantially no halogen atoms (claim 3), repeating the sequential exposure to the silicone precursor and the reactant to form a film having a predetermined thickness (claim 7), wherein the silicon containing film has a wet etch ratio of less than or equal to about 0.1 relative to thermal oxide (claim 14) or wherein the reactant plasma comprises the specific reactant gas (claim 17), in the context of claims 3, 7-11,14 and 17-19. 
Claim 15 is allowed. The following is an examiner’s statement of reasons for allowance:  the closest prior art on the record, Pore (US20150162185) in view of Rahtu (US20070123060) and Danek (US20160293398), does not teach a method of depositing a silicon containing film, wherein the reactant epoxide structure having a structure represented by 
    PNG
    media_image3.png
    102
    114
    media_image3.png
    Greyscale
 where each R is independently H, ether or silane and both R are not H, in the context of claim 15. 
Claim 16 is allowed. The following is an examiner’s statement of reasons for allowance:  the closest prior art on the record, Pore (US20150162185) in view of Rahtu (US20070123060) and Danek (US20160293398), does not teach a method of depositing a silicon containing film, wherein the surface of the substrate is being exposed to the silicon precursor and reactant in different process regions, and laterally moving the substrate through gas curtains to different process regions, wherein the gas curtains purging unreacted silicon precursor and unreacted reactant; and the reactant comprises both epoxide and a reactant plasma comprising hydrogen and argon, in the context of claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are  moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717